DETAILED ACTION

1. 	This Office Action is in response to the Amendment and Arguments/Remarks filed on 10/12/2021. 

Examiner’s Amendment
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as proved by 37 CFR 1.312. to ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Roman Fayerberg on December 21, 2021.

3.	The application has been amended as follows:

	Cancel claim 38 without prejudice.


Allowable Subject Matter
4. 	Claims 12, 14-22, 25-27, 29 and 32 are allowed. 

5. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference: Lang et al. (US PG Pub 2009/0163625 A1 as listed on the IDS dated 5/14/2020).


           Summary of Claim 12: 
A method of producing a road making material comprising: 

(a) heating aggregate; 

(b) heating bitumen; 

(c) mixing aggregate and bitumen to form an aggregate and bitumen mixture; 

(d) adding a plastics material to the aggregate and bitumen mixture; and 

(e) mixing to incorporate the plastics material with the aggregate and bitumen; wherein the plastics material comprises high density polyethylene (HDPE) or low density polyethylene (LDPE); wherein: 

(a) the road making material is 10 mm stone mastic asphalt, the bitumen comprises at least 4.7% but no more than 5.69% by weight of the aggregate, bitumen, and plastics material mix; 

(b) the road making material is 6 mm, 10 mm, or 20 mm asphaltic concrete, the bitumen comprises at least 3.1% but no more than 4.09% by weight of the aggregate, bitumen, and plastics material mix; 

(c) the road making material is hot rolled asphalt, the bitumen comprises at least 4.9% but no more than 5.89% by weight of the aggregate, bitumen, and plastics material mix; 

or (d) the road making material is heavy duty 32 mm, the bitumen comprises at least 2.4% but no more than 3.39% by weight of the aggregate, bitumen, and plastics material mix.

 
	Lang et al. teach a method of forming bituminous mixtures useful for the road paving industry (Abstract), wherein the method comprises heating an aggregate in a hot mix vessel, wherein polymeric particles are added to the vessel while mixing to spread the polymer evenly thus producing a coated mineral aggregate. The method further comprises bitumen being added to the mineral aggregates and thermoplastic polymer composition while heating (Example E1, [0070]). Lang et al. teach the thermoplastic polymer composition comprises HDPE and LDPE [0039]. Lang et al. teach the bitumen is present in amounts of from 2 to 8 wt% (claim 1). 

	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763